{¶ 30} I concur in the disposition of this case by the majority but differ in my analysis. Specifically, I disagree with paragraph 28 in which the majority states that it appears from the trial court's Entry that CSEA provided corrected figures to the court which gave consideration to appellant's concerns and assertions that the initial figures submitted by CSEA were incorrect. While the Entry indicates that CSEA did revise the figures, I find no indication as to why the figures were changed or whether appellant had an opportunity to meet with CSEA to discuss the disputed figures. However, I concur with the disposition of this case by the majority because I would find that appellant has shown no prejudice by the trial court's failure to give appellant the full 30 days to meet with CSEA before issuing an Entry.
 {¶ 31} I also write to express my concern over the trial court's order to have court costs taken out of the remainder of the child support funds ($2,357.84) before those funds were given to appellant. However, while I am troubled by that order, appellant has presented this court with an assignment of error alleging that the trial court's decision was against the manifest weight of the evidence only. Appellant has not alleged that the order concerning the payment of the court costs was contrary to law or an abuse of discretion. Therefore, I would not address the issue of payment of court costs and do not decide that issue herein.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Licking County Court of Common Pleas, Licking County, Ohio is affirmed. Costs assessed to Appellant.